Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00147-CR

                                        Patrick REYNA,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3501
                           Honorable Ron Rangel, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED February 28, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice